UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF
AMERICA,
Plaintiff, Case No. 18-cv-12021
Paul D. Borman
V. United States District Judge
David R. Grand
United States Magistrate Judge
SIXTY THOUSAND TWENTY
DOLLARS ($60,020.00) IN U.S.
CURRENCY,

Defendant in rem.
/

ORDER: (1) ADOPTING MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATION (ECF #19); and (2) DENYING CLAIMANT
THOMAS GRAVES’ MOTION TO SET ASIDE DEFAULT JUDGMENT
and FINAL ORDER OF FORFEITURE AGAINST CLAIMANT GRAVES

(ECF #15)

Now before the Court is the Report and Recommendation of Magistrate Judge
David R. Grand (ECF #19) recommending that the Court deny Claimant Thomas
Graves’ Motion to set Aside Default Judgment and Final Order of Forfeiture against
Claimant Graves (ECF #15).

Having reviewed the Report and Recommendation and there being no timely
objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(b), the Court
ADOPTS the Magistrate Judge’s Report and Recommendation, and DENIES

Claimant Thomas Graves’ Motion.

IT IS SO ORDERED. r

(och

Patil D. Borman
United States District Judge

 

MAY 24 2019
Dated:

bo
